*126MEMORANDUM **
Johnathan S. Williams, a California state prisoner, appeals pro se from the district court’s order disregarding his request to file a belated second amended complaint in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, In re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir.2006), and we affirm.
The district court properly disregarded Williams’s request to file a second amended complaint after the case was closed. See id. at 1227 (“It is incumbent upon us to preserve the district courts’ power to manage their dockets without being subject to endless non-compliance with case management orders.”).
Williams’s remaining contentions are unpersuasive, and his request for injunctive relief is denied. His request for appointment of counsel is denied. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991) (requiring “exceptional circumstances” for the appointment of counsel). All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.